Case 8:18-cv-02257-EAK-TGW Document 7 Filed 10/12/18 Page 1 of 2 PageID 27




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  CHRISTINA DRAKE,

                Plaintiff,

  vs.                                                 Case No.: 8:18-CV-02257-T-17TGW

  RANDY AVENT, individually and as
  President of Florida Polytechnic
  University; and Terry Parker, individually
  and as Provost and Executive Vice
  President of Florida Polytechnic
  University,

              Defendant.
  ________________________________________/

                                NOTICE OF APPEARANCE

         Thomas M. Gonzalez of the Law Firm of Thompson, Sizemore, Gonzalez & Hearing,

  P.A., hereby files this Notice of Appearance as counsel on behalf of Defendant, Terry Parker

  in the above-styled cause. All future correspondence, pleadings, and other materials should

  be served upon the undersigned as counsel on behalf of Defendant, Terry Parker.

                                      Respectfully submitted,

                                      s/ Thomas M. Gonzalez
                                      Thomas M. Gonzalez
                                      Florida Bar No. 192341
                                      Thompson, Sizemore, Gonzalez
                                        & Hearing, P.A.
                                      Street: 201 North Franklin Street, Suite 1600
                                      Tampa, Florida 33602
                                      Mail: Post Office Box 639
                                      Tampa, Florida 33601
                                      Telephone: 813-273-0050
                                      Facsimile: 813-273-0072
                                      Email: tgonzalez@tsghlaw.com
                                      Attorney for Defendant, Terry Parker
Case 8:18-cv-02257-EAK-TGW Document 7 Filed 10/12/18 Page 2 of 2 PageID 28




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been

  furnished this 12th day of October, 2018, by CM/ECF electronic filing to the Clerk of Court

  and to the following:

  Eric Lindstrom
  Heidi Parker
  Egan, Lev, Lindstrom &
  Siwica, P.A.
  P.O. Box 2231
  Orlando, FL 32802
  elindstrom@eganlev.com
  hparker@eganlev.com


                                             s/ Thomas M. Gonzalez
                                             Attorney




                                              2
